Citation Nr: 9906912	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a respiratory or 
pulmonary disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from April 1976 to February 
1980, and from September 1980 to July 1985.  

In a November 1984 rating decision, the RO denied the 
veteran's claims of service connection for duodenal ulcer, 
hypertension, and respiratory or pulmonary disorders.  The 
veteran disagreed with the determinations and a timely 
substantive appeal was filed.  

In March 1998 the Board remanded the case.  


FINDINGS OF FACT

1.  Competent medical of a duodenal ulcer is not shown during 
service or to a compensable degree within one year after 
service; competent medical evidence otherwise linking ulcer 
disease to service is not of record.  

2.  Competent medical evidence of hypertension is not 
currently shown.  

3.  Competent medical evidence linking a respiratory or 
pulmonary disorder to service is not shown.  


CONCLUSION OF LAW

The claims of service connection for a duodenal ulcer, 
hypertension, and respiratory or pulmonary disorders are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection for a duodenal ulcer, hypertension, and 
respiratory or pulmonary disorders are well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

 The VA has acknowledged that a relationship 
exists between asbestos exposure and the development of 
certain diseases, including pulmonary fibrosis and lung 
cancer, which may occur 10 to 45 years after exposure.  See 
Department of Veterans Benefits, (DVB) Circular 21-88-8.  

Duodenal Ulcer

Service medical records show that on specific dates in 1977, 
1979, and 1982, the veteran received treatment for physical 
complaints, including gastrointestinal symptoms such as 
abdominal cramping, vomiting, nausea, and diarrhea.  
Influenza was the only diagnosis offered.  A service 
separation physical examination report dated in July 1985 
revealed no abnormalities of the abdomen.  

In July 1993 VA medical records report that the veteran 
received treatment for complaints of mid-upper abdominal 
pain.  A history of "ulcers for years" was reported, along 
with a six-day history of rectal bleeding.  In February 1994 
VA X-rays revealed a severe deformity of the duodenal bulb 
with active ulcer crater and transient gastroesophageal 
reflux with minor peptic esophagitis.  

A VA medical examination was performed in August 1994.  The 
veteran reported a history of stomach pains "many years" 
ago.  He complained of left lower quadrant pain.  The most 
recent episode of pain had been in February 1994, and Mylanta 
relieved the pain.  He had not had any pain since that time.  
The physical examination revealed that the abdomen was soft 
and nontender.  The rectal examination was within normal 
limits with a negative stool.  The diagnosis was peptic ulcer 
disease with active ulcer seen on upper gastrointestinal 
series February 1994; gastroesophageal reflux.  

VA clinical records in 1995 and 1996 report that the veteran 
received treatment for hematemesis and epigastric pain due to 
gastritis and duodenal ulcer disease.  

The veteran essentially contends that his duodenal ulcer was 
first shown during his period of active service.  The veteran 
had some episodes of gastrointestinal complaints and symptoms 
during service.  However, at no time do the service medical 
records reveal any complaints or findings specifically 
referable to a duodenal ulcer.  The first post service 
medical evidence of a duodenal ulcer is in 1993, some eight 
years after the veteran's last period of military service.  
In this regard it must be concluded that competent medical 
evidence of a duodenal ulcer is not shown during service or 
to a compensable degree within one year after service.  

With respect to his assertions concerning the etiology of his 
ulcer, it is important to note that where the determinant 
issue involves a question of medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran's lay assertions 
concerning the etiological relationship between 
gastrointestinal symptoms shown during service, and his 
current duodenal ulcer disease are not competent evidence. In 
this regard, the issue of service connection for a duodenal 
ulcer is not well grounded.  

Hypertension

Service medical record show that in May and September 1979, 
the veteran had elevated blood pressure levels, from 130-
160/90-110.  He denied a history of hypertension.  In 
September 1979 the diagnosis of a physical examination was 
labile high blood pressure.  During the veteran's second 
period of service from September 1980 through July 1985, 
elevated blood pressure readings were also reported.  The 
service separation physical examination report revealed no 
abnormalities of the heart.  The veteran's blood pressure was 
138/90.  The diagnosis was borderline blood pressure.  
Periodic blood pressure checks were recommended.  

In July 1993 the veteran received treatment at a VA clinic 
for gastrointestinal problems.  A blood pressure reading was 
156/94.  In January 1994 a blood pressure reading was 140/90.  
In February 1994 a blood pressure reading was 136/72.  

A VA medical examination for hypertension was performed in 
August 1994.  The veteran reported a fifteen-year history of 
intermittent high blood pressure that did not require 
medication.  The physical examination of the heart revealed 
no abnormalities.  Blood pressure readings were from 121-
123/80-88.  The diagnosis was intermittent elevated blood 
pressure, according to patient history, with no apparent 
sequela.  

VA clinical records dated from November 1994 through May 1996 
reveal that several blood pressure readings were performed 
and no elevated readings were reported.  In November 1995 a 
referral from a VA eye clinic to a VA internal medicine 
clinic revealed that the veteran was hypertensive, and that 
he had a questionable history of ulcerative disease.  It was 
requested that the veteran receive an evaluation and 
medication.  The provisional diagnosis was ulcer 
disease/hypertension.  

VA administrative records in 1998 reveal that attempts to 
contact the veteran in conjunction with his current claims, 
and afford him physical evaluations were unsuccessful and his 
whereabouts are unknown. The veteran has not sought inquiry 
concerning his claims.  

The record reveals that the veteran essentially claims that 
he has hypertension that was also shown during his periods of 
service.  The record goes on to show that during service the 
veteran had intermittent elevated blood pressure readings, 
and at one point a diagnosis of labile high blood pressure 
was made.  The post-service clinical data also reveals a few 
elevated blood pressure readings.  However, upon VA medical 
examination in 1994, no elevated blood pressure readings were 
reported.  Moreover, from a clinical standpoint, only 
intermittent elevated blood pressure has been reported.  A 
clinical diagnosis of hypertension was not offered.  In this 
regard, while labile hypertension is reported during service, 
and there are some elevated blood pressure readings 
subsequent to service, there still is a dearth of any medical 
evidence that reveals chronic hypertension. The post-service 
record does reveal a provisional diagnosis of hypertension.  
However, the provisional diagnosis was offered in an eye 
clinic referral and is not supported by any clinical data.   
A claim is not well grounded unless there is proof that 
hypertension exists.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

VA has attempted to afford the veteran a medical examination 
in the recent past with respect to the medical significance 
of the elevated blood pressure readings.  The veteran, 
however, has not responded to the VA, and his whereabouts are 
currently unknown. 

Respiratory or Pulmonary Disorder

The veteran's service medical records show treatment for 
respiratory complaints associated with upper respiratory 
infections.  In January 1979, a physical examination was 
performed in conjunction with his projected exposure to 
"urathane" as student in "paint school."  It was indicated 
that he did not a have a history of wheezing or tightness in 
the chest.  He reported smoking 2 packs of cigarettes per day 
for three years and a 1.5-year history of a "smokers" cough 
with productive green sputum.  It was also reported that 
there was a possibility that at his last duty station he was 
exposed to asbestos.  The physical examination report was 
negative for any abnormalities of the lungs and chest.  

A pulmonary function test performed in March 1979 revealed an 
interpretation of mild obstructive lung disease.  Service 
separation physical examination reports in January 1980 
reveal no pertinent disorders.  The September 1980 re-
enlistment examination report was also negative.  Medical 
records from the veteran's second period of service reveal 
treatment for respiratory symptoms due to an upper 
respiratory infection.  In July 1985 he received treatment 
for symptoms that included a productive cough.  The diagnosis 
was bronchitis.  The service separation physical examination 
records are negative for any pertinent complaints or 
findings.  

A VA medical examination was performed in August 1994.  The 
veteran reported that he had a history of trouble breathing 
that began after he started smoking at age 17.  He reported 
that he smoked up to 1.5 packs per day since age 17.  The 
veteran stated that he had been exposed to polyurethane 
paint, and that he had intermittent episodes of shortness of 
breath after (walking) eight to nine level blocks or two 
flights of stairs.  He was not receiving any treatment for a 
lung condition.  The physical examination revealed that the 
lungs were clear to percussion and auscultation.  An X-ray of 
the chest revealed no abnormalities.  The diagnosis was 
episodes of shortness of breath due to smoking.  

The veteran contends that he has a respiratory or pulmonary 
disorder that was incurred as a result of his period of 
service.  The veteran received treatment for acute upper 
respiratory infections, along with treatment for bronchitis; 
mild obstructive lung disease was also reported during 
service.  It is important to note though that the post-
service clinical data is limited to complaints of 
intermittent episodes of shortness of breath that has been 
clinically attributed to smoking cigarettes.  There is 
absolutely no medical evidence that links the veteran's 
intermittent shortness of breath to an incident of service.  
The veteran has also asserted that he was exposed to asbestos 
and polyurethane during service.  Service records refer to 
such exposure or possible exposure.  However, there is no 
medical evidence that the veteran currently has a physical 
disability attributable to asbestos or polyurethane exposure.  
Further, the veteran's lay assertions in this regard are not 
considered competent.  There is no medical evidence to 
support his assertions concerning the medical causation of 
his current respiratory or pulmonary complaints and symptoms.

The veteran was a smoker of cigarettes during service and it 
has been clinically opined that his intermittent shortness of 
breath is due to smoking.  It has been determined that 
whether a veteran acquired a nicotine dependence during 
service is a primary component of service connection for a 
disability attributable to tobacco use in service.  See VAOGC 
Prec. Op. No. 19-97 (May 13, 1997).  This is a medical 
determination.  There is no medical evidence in this regard.  
In other words, the record lacks medical evidence linking 
smoking during service to any current respiratory disorder.  
In the absence of competent medical evidence of nicotine 
dependence during service, any smoking-related disorder 
caused by post-service tobacco use is not well grounded.  The 
veteran was afforded an opportunity to report for a medical 
examination to determine the etiology of his respiratory or 
pulmonary complaints and symptoms, but his whereabouts are 
unknown.   Based on the foregoing, the Board is compelled to 
conclude that service connection for a respiratory or 
pulmonary disorder is not well grounded.  


ORDER

Service connection for a duodenal ulcer is denied.

Service connection for hypertension is denied.

Service connection for a respiratory or pulmonary disorder is 
denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

- 9 -


- 10 -


